Vacated and Remanded. Judge Glasser dissents with a separate opinion.
PARKER, Circuit Judge.
Ronnie Covington, pro se, appeals from a judgment of the United States District Court for the Eastern District of New York (Eugene H. Nickerson, Judge), entered June 5, 1995, dismissing his civil rights complaint, alleging, inter alia, a false arrest claim under 42 U.S.C. § 1983, and from a judgment entered November 9, 1995 denying Covington’s motion to amend or vacate the June 5, 1995 judgment. The only question on appeal is whether the district court correctly dismissed Coving-ton’s false arrest claim as having been brought beyond the applicable three-year statute of limitations. Although more than three years had elapsed between the date the complaint was filed and the date of the allegedly false arrest, less than three years had elapsed between the filing of the complaint and the date of dismissal of the state criminal proceedings against Covington relating to the allegedly false arrest. Thus, the question in this case is when Coving-ton’s false arrest claim accrued so as to trigger the statute of limitations.
We hold that the answer to this question turns on whether a judgment in Covington’s favor on the false arrest claim would have undermined the validity of any potential conviction in the criminal proceedings against him. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Woods v. Candela, 47 F.3d 545 (2d Cir.1995)(“Woods II”). If a favorable determination on the false arrest claim would in fact have undermined the validity of any potential conviction against Covington resulting from the state criminal proceedings, then Covington’s false arrest claim would not accrue until those criminal proceedings terminated, and his false arrest claim would not now be time-barred. However, because we are unable *120to make this determination on the basis of the record before us, we vacate the dismissal and remand this case to the district court for further proceedings consistent with this opinion.
I. BACKGROUND
On February 17, 1990, Covington was arrested for allegedly stealing numerous cases of wine from the premises of Ernst & Julio Gallo Wine .Distributors, Inc. (“Gallo Wines”) and for causing damage to property. Covington claimed that he was headed towards the subway, after having seen several movies and eaten dinner and after checking on his car that was parked across the street from Gallo Wines, when he was approached by various police officers and security guards associated with Gallo Wines. The police allegedly held Covington at gunpoint, and forcibly transported him to the police station, where he was compelled to confess. The police then formally charged Covington with Grand Larceny in the fourth degree, Criminal Mischief in the third degree, and Criminal Trespass in the third degree. Covington was transported to the Central Booking Unit in Queens, and imprisoned.
On June 10, 1991, the Criminal Court of the City of New York dismissed the criminal prosecution against Covington on the charges stemming from this arrest for the People’s failure to prosecute the ease within the time required by New York’s speedy trial provision. N.Y.Crim. Proc. Law § 30.30.
On June 2, 1994,1 Covington handed to prison officials for transmittal to the court, a complaint alleging civil rights violations under 42 U.S.C. § 1983 for his false arrest and subsequent detention. The suit was brought against almost forty defendants, including the City of New York, the New York City Police Department (“NYPD”), the former Police Commissioner, Deputy Commissioner, and Police Chief, various police officers and supervisors, Queens County, its District Attorney and an assistant district attorney (collectively, the “City Defendants”), Gallo Wines, and various businesses, affiliates, officers and employees associated with Gallo Wines (collectively, the “Business Defendants”). Covington filed an amended complaint in November 1994.2 Coving-ton alleged false arrest, use of excessive force, malicious prosecution, and conspiracy to violate his civil rights.
In December 1994 and January 1995, two groups of Business Defendants moved to dismiss the complaint pursuant to Fed. R.Civ.P. 12(b)(6) on the ground that the complaint had been filed after the applicable three-year statute of limitations had run. In February 1995, the City Defendants moved to dismiss the complaint pursuant to Rule 12(b)(6) on the grounds that: (1) the false arrest, excessive force, and state law claims were time-barred under the applicable statute of limitations; (2) the malicious prosecution claim was legally insufficient; (3) the complaint did not allege facts sufficient to show a conspiracy; (4) Queens County and the NYPD were not suable entities; (5) the complaint failed to allege the personal involvement of certain defendants; and (6) the District Attorney was immune from suit.
In a Memorandum and Order dated May 23, 1995, the district court sua sponte converted the parties’ Rule 12(b)(6) motions into motions for summary judgment under Rule 56(c) because the parties had submitted material outside the pleadings. Covington, 1995 WL 322222, at *2. The district court held that the applicable stat*121ute of limitations for § 1983 actions in New York was three years, but that federal law governed the date the limitations period would begin to run. Id. The district court rejected Covington’s contention that the statute of limitations for the false arrest and excessive force claims began to run when the criminal prosecution against him based on the arrest in question was terminated on June 10, 1991. Instead, the court held that the limitations period began to run when Covington was arrested and allegedly battered, namely on or about February 19, 1990, and accordingly granted summary judgment in favor of the defendants. Id. at *3.
The district court also rejected Coving-ton’s claim that the limitations period had not run because the defendants were part of an ongoing conspiracy to violate his civil rights. Id. The court found that, even liberally construed, Covington’s complaint failed to allege any facts that would tend to suggest the existence of a conspiracy. Finally, as to Covington’s malicious prosecution claim, the district court reasoned that that claim was not time-barred because the limitation period only began to run when the underlying criminal action was conclusively terminated, which was June 10, 1991. The district court nevertheless dismissed that claim, because Cov-ington had failed to establish an essential element of the cause of action, namely that the criminal proceedings, which had been dismissed for failure to comply with New York’s speedy trial requirement, had terminated in his favor. Id. at *3-*4.
Covington subsequently filed a motion pursuant to Rules 59(e) and 60(b) to alter and amend or vacate the district court’s judgment. The district court -denied the motion. Covington timely filed a notice of appeal in December 1995, but failed to file an appellate brief in accordance with this Court’s scheduling order. Accordingly, this Court dismissed Covington’s appeal and notified Covington that his case was closed and that he needed to file a motion for reinstatement if he wished to pursue the appeal. Covington filed a motion to reinstate the appeal, which we granted only with respect to that portion of his appeal concerning the dismissal of his false arrest claim. Covington v. City of New York, No. 96-2026 (2d Cir. July 25, 1997). We denied reinstatement as to Covington’s remaining claims on the ground that they were frivolous within the meaning of 28 U.S.C. § 1925(e). Accordingly, we now consider Covington’s arguments only with respect to thé false arrest claim.
II. DISCUSSION
We review de novo a district court’s grant of summary judgment, Samuels v. Mockry, 77 F.3d 34, 35 (2d Cir.1996), whether that grant arose from a motion for summary judgment or from a district court’s conversion of a motion to dismiss into a motion for summary judgment. See Buti v. Perosa, S.R.L., 139 F.3d 98, 101 (2d Cir.1998) (reviewing de novo a grant of summary judgment that was converted from a motion to dismiss). “Summary judgment is proper if, viewing all facts of record in a light most favorable to the non-moving party, no genuine issue of material fact remains for adjudication.” Samuels, 77 F.3d at 35.
The court below correctly reasoned that although New York law provides the applicable statute of limitations, federal law governs the question of when a false arrest claim accrues. See Morse v. University of Vt., 973 F.2d 122, 125 (2d Cir.1992). Generally speaking, under federal law “ ‘the time of accrual [is] that point in time when the plaintiff knows or has reason to know of the injury which is the basis of his action.’ ” Singleton v. City of New York, 632 F.2d 185, 191 (2d Cir.1980) (quoting Bireline v. Seagondollar, 567 F.2d 260, 263 (4th Cir.1977)). However, in the case of some actions brought under § 1983, this general rule is subject to the Supreme Court’s analysis in Heck. There, the Court held that:
*122[I]n order to recover damages for allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such a determination, or called into question by a federal court’s issuance of a writ of habeas corpus ...
Heck, 512 U.S. at 486-87, 114 S.Ct. 2364 (footnote omitted). As a corollary to this analysis, the Court stated, “the statute of limitations poses no difficulty while state challenges are being pursued, since the § 1983 claim has not yet arisen.” Id at 489, 114 S.Ct. 2864. Thus, the Court held that “a § 1983 cause of action for damages attributable to an unconstitutional conviction or sentence does not accrue until the conviction or sentence has been invalidated.” Id. at 489-90, 114 S.Ct. 2364.
However, not all state convictions prevent § 1983 actions from arising.. The Court in Heck explained:
[W]hen a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been invalidated. . But if the district court determines that the plaintiffs action, even if successful, will not demonstrate the invalidity of any outstanding criminal judgment against the plaintiff, the action should be allowed to proceed, in the absence of some other bar to the suit.
Id. at 487, 114 S.Ct. 2364 (footnotes omitted). Accordingly, in order to determine whether Covington’s false arrest claim accrued at the time of the arrest or only when the prosecution against him on the charges relating to that arrest was dismissed, the question is whether “a judgment in favor of [Covington in the § 1983 action] would necessarily imply the invalidity of’ any conviction or sentence that might have resulted from, the prosecution of Covington resulting from the arrest. Heck, 512 U.S. at 487, 114 S.Ct. 2364.
Under New York law, “a plaintiff claiming false arrest must show, inter alia, that the defendant intentionally confined him without his consent and without justification.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir.1996). “A § 1983 claim for false arrest, resting on the Fourth Amendment right of an individual to be free from unreasonable seizures, including arrest without probable cause, is substantially the same as a claim for false arrest under New York law.” Id. (citation omitted). Additionally, “[t]he existence of probable cause to arrest constitutes justification and is a complete defense to an action for false arrest, whether that action is brought under state law or under § 1983.” Id. (quotation marks and citations omitted).
The inquiry as to whether a recovery on the § 1983 false arrest claim in this case would necessarily imply the invalidity of any conviction or sentence resulting from the criminal proceedings against Coving-ton is inherently a factual one, as illustrated by Woods v. Candela, 13 F.3d 574 (2d Cir.1994)(“Woods I”). In Woods, Joseph Candela, a New York State Trooper, had stopped the plaintiffs vehicle because it was similar to one that had been seen near the scene of two robberies and a recent larceny. Candela asked Woods if he had any weapons in the car. Woods replied that he kept a nightstick under the seat. Candela then searched the vehicle and found several items that matched the description of articles used in the robberies. Woods was then indicted in state court for robbery and criminal possession of a weapon. He moved to suppress the evidence found in his car search, but this motion was denied. Woods was subsequently convicted, but on appeal, his conviction was *123reversed on the grounds that the evidence should have been suppressed, since Cande-la had not had reasonable suspicion to detain and question Woods.
Woods then brought a 42 U.S.C. § 1983 suit against Candela in federal district court, alleging that Candela had violated his Fourth, Fifth, and Fourteenth Amendment rights. Woods later conceded that he had failed to state a cause of action for malicious prosecution, pursuing only his Fourth and Fifth Amendment claims for false arrest and the illegal search arising therefrom. The district court then dismissed those claims as time-barred by New York’s three-year statute of limitations. On appeal, this Court affirmed the district court’s dismissal. Woods I, 13 F.3d at 575-6.
Subsequent to Woods I, the Supreme Court decided Heck and then vacated our decision in Woods I, remanding the case to us for reconsideration in light of Heck. Woods v. Candela, 513 U.S. 801, 115 S.Ct. 44, 130 L.Ed.2d 5 (1994).
On remand, we analyzed the nature of the New York state court decision. We observed that the New York state decision had “reversed Woods’ conviction and dismissed the indictment after ruling that his suppression motion should have been granted, due to defendant Candela’s lack of a reasonable suspicion on which to detain and question Woods and thereafter search his vehicle.” Woods v. Candela, 47 F.3d 545, 546 (2d Cir.1995). Following the reasoning of Heck, we held that Woods’s § 1983 claim (based on his false arrest) did not accrue prior to the reversal of his conviction, and was therefore not time-barred, because, as made evident by the decision of the New York state court, ‘Woods’s present Fourth and Fifth Amendment claims, which rest on the very same grounds, necessarily imply that his conviction was unlawful, and thus could not have been raised prior to the ... reversal of his conviction.” Id. This Court, therefore, has already held that a Section 1983 claim which is grounded in false arrest does not arise (in some circumstances) until such time as a criminal proceeding has been terminated in the plaintiffs favor. Contrary to the assertions in the dissent, Woods was not bottomed on a malicious prosecution claim, but consisted only of false arrest claims-claims that would have undermined the integrity of Woods’ convictions had he succeeded on them.
Although in Woods, the plaintiffs claims in fact rested on the same grounds as the reversal of his conviction in the criminal proceedings, we note that this result is- not' inevitable in cases involving § 1983 claims based on an unlawful arrest. See Washington v. Summerville, 127 F.3d 552, 556 (7th Cir.1997) (“[A] wrongful arrest claim, like many Fourth Amendment claims, does not inevitably undermine a conviction because a plaintiff can wage a successful wrongful arrest claim and still have a perfectly valid conviction.”). Such a case might arise if there were independent evidence upon which a conviction could be obtained that was not in any way tainted by the unlawful arrest. On the other hand, ima case where the only evidence for conviction was obtained pursuant to an arrest, recovery in a civil case based on false arrest would necessarily impugn any conviction resulting from the use of that evidence. In the present case, we are unable to determine whether success on Covington’s Section 1983 false arrest claim would necessarily imply the invalidity of a possible conviction resulting from the criminal proceedings instituted against him based on that arrest, as we have no information before us as to the nature of the evidence which might have been available against him in those proceedings. Accordingly, we remand the case to the district court to make this determination.
We wholly agree with the dissent’s assertion that there is a distinction between malicious prosecution and false arrest claims. We also agree that causes of action for false arrest accrue at the time of the arrest. The dissent, however, ignores the fact that Woods II, following the die-*124tates of Heck, held that a federal Section 1983 claim grounded in false arrest simply does not accrue so long as a recovery would impugn a criminal conviction. We are bound in this case by the holding in Woods II.
The dissent recognizes, at page 10, that the rationale for tolling the statute of limitations is to “avoid parallel litigation over the issues of probable cause and guilt ...” It goes on to state that “in this case there can be no possibility of creating two conflicting resolutions arising out of the same or identical transactions.” That, of course, is true now that the criminal proceeding has been dismissed. So long as the criminal case remained pending, however, a parallel § 1983 case based upon a false arrest and wrongful search claim would create the distinct possibility of an inconsistent result if the prosecutor’s evidence was dependent upon a valid arrest. That is the reason why the § 1983 cause of action could not accrue during the pen-dency of the criminal case.
Finally, the City Defendants argue that the analysis in Heck, which we applied in Woods, cannot be applied in this case because there was no actual conviction or judgment in Covington’s state criminal proceedings, which were dismissed under New York’s speedy trial requirement. It is true that Heck did not directly address the issue of the accrual of claims that, if successful, would necessarily imply the invalidity of a potential conviction on a pending criminal proceeding. However, we agree with the Third Circuit that the reasoning in Heck is applicable to such a case. See Smith v. Holtz, 87 F.3d 108 (3d Cir.), cert. denied, 519 U.S. 1041, 117 S.Ct. 611, 136 L.Ed.2d 536 (1996); see also Washington, 127 F.3d at 556.
In Heck, the Court held that § 1983 actions, like civil tort actions, are not “appropriate vehicles for challenging the validity of outstanding criminal judgments.” Id. at 486, 114 S.Ct. 2364. In order to protect against such collateral attack against state convictions or sentences, the Court required proof that the state conviction or sentence has been invalidated before a § 1983 action could arise. As the Third Circuit stated, “these concerns apply equally to claims that, if successful, would necessarily imply the invalidity of a future conviction on a pending criminal charge.” Smith, 87 F.3d at 113. The Third Circuit further explained:
If such a claim could proceed while criminal proceedings are ongoing, there would be a potential for inconsistent determinations in civil and criminal cases and the criminal defendant would be able to collaterally attack the prosecution in a civil suit. In terms of the conflicts which Heck sought to avoid, there is no difference between a conviction which is outstanding at the time the civil rights action is instituted and a potential conviction on a pending charge that may be entered at some point thereafter.

Id.

It follows from this reasoning that if “success on [a § 1983] claim would necessarily imply the invalidity of a conviction in a pending criminal prosecution, such a claim does not accrue so long as the potential for a judgment in the pending criminal prosecution continues to exist.” Id. Accordingly, if, as we noted before, success on Covington’s § 1983 claim would necessarily have implied the invalidity of any conviction which may have resulted from the state criminal proceedings relating to the arrest, then Covington’s false arrest claim would not accrue until after that criminal prosecution was dismissed, and his false arrest cause of action under § 1983 would not now be time-barred.
III. CONCLUSION
For the foregoing reasons, we vacate the dismissal and remand the case to the district court for further proceedings consistent with this opinion.

. Plaintiff's complaint was actually filed in the district court on July 18, 1994. However, as the district court pointed out, a prisoner’s complaint is deemed "filed” on the date the complaint is delivered to prison officials for transmittal to the court, which in this case was June 2, 1994. See Covington v. City of New York, No. 94 CV 3382, 1995 WL 322222, at *2 (E.D.N.Y. May 23, 1995). See also Dory v. Ryan, 999 F.2d 679, 682 (2d Cir.1993).


. Hereinafter, all references to Covington's complaint are to his amended complaint.